Citation Nr: 1720471	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-27 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Accredited Agent
		

ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal were, in pertinent part, remanded for additional development in January 2015 and September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2016 remand directives included instructions to obtain an addendum medical opinion to address the issues on appeal with consideration of service treatment reports that "repeatedly" noted a November 1988 in-service motor vehicle accident.  Those records include an emergency care report dated November 2, 1988, and subsequent pertinent treatment reports dated November 8, 1988, November 10, 1988, November 17, 1988, November 25, 1988, December 2, 1988, December 6, 1988, and December 21, 1988.  A December 1988 physical profile serial report noted the Veteran had an acute cervical strain and noted he had been placed on temporary duty restrictions until February 1989.  

Although an addendum VA opinion was obtained in November 2016, the examiner stated that he found only two service treatment reports, both reported as dated November 2, 1988, and that "[n]o other notes could be found on the neck and back."  In light of the seven additional service treatment reports included in the record, the Board finds the provided opinion was based upon an incomplete review of the available evidence.

A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to these matters is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds another VA medical opinion is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to provide the Veteran a copy of the December 2016 supplemental statement of the case at his correct address of record.  

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Obtain a clarifying etiology opinion from the November 2016 VA examiner, or another appropriate medical care provider if that examiner is unavailable, for opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present cervical spine or low back disability that:

a. had its onset in service, or
b. is etiologically related to his active service, including as a result of a motor vehicle accident in November 1988.

The examiner must acknowledge review of the pertinent evidence of record.  The examiner should discuss the clinical significance, if any, of the November 8, 1988, November 10, 1988, November 17, 1988, November 25, 1988, December 2, 1988, December 6, 1988, and December 21, 1988 treatment records.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


